Citation Nr: 0126934	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  96-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a 
concussion.

5.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left arm, with incomplete fracture of 
the radius, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for scarring of the 
left elbow, as a residual of a shrapnel wound, currently 
evaluated as noncompensable.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a February 1996 rating decision 
rendered by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
benefits sought.  

In August 1997, the Board remanded the case to the RO for 
further evidentiary development.  The RO completed the 
requested development and the case was returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Service connection for a hearing loss disability was 
denied by means of an unappealed June 1987 rating decision. 

3.  Evidence received since June 1987 contains information 
that is not cumulative of evidence previously considered by 
the RO and that bears directly and substantially upon the 
specific matters under consideration.  This new evidence is 
so significant that it must be considered in order to decide 
fairly the merits of the veteran's claim for service 
connection.

4.  A VA physician has opined that the veteran's present 
bilateral hearing loss disability is probably not secondary 
to inservice noise exposure. 

5.  During service in World War II, the veteran received the 
Purple Heart after sustaining shrapnel wounds to the left 
elbow and thigh.

6.  The veteran has a present diagnosis of PTSD.  

7.  Service medical records are silent for any complaint, 
treatment, or diagnosis of a concussion.

8.  Post service medical evidence does not show that the 
veteran presently has residuals of a concussion.  

9.  The veteran's residuals of a shrapnel wound of the left 
arm, with incomplete fracture of the radius, are manifested 
by subjective complaints of pain and objective evidence of 
range of motion of the left elbow from 0 to 120 degrees.  
There is no evidence of prolonged infection during service or 
intermuscular scarring or present ankylosis, nonunion of the 
radius, impaired muscle tone, loss of deep fascia, muscle 
substance or normal firm resistance of muscles.

10.  The veteran's shrapnel wound scarring of the left elbow 
is manifested by a pale, smooth, circular 1.5 x 2.0 cm scar 
on the left elbow just anterior to the olecranon and a 1.5 
scar below the elbow under the olecranon.  The scars are 
slightly depressed with no inflammation, swelling, vasculary 
insufficiency or ulceration.


CONCLUSIONS OF LAW

1.  The RO decision of June 1987 denying service connection 
for a hearing loss disability is final and is the most recent 
unappealed denial of the veteran's claim.  38 C.F.R. § 3.104 
(2001).

2.  The evidence received subsequent to the June 1987 
decision serves to reopen a claim of entitlement to service 
connection for a hearing loss disability.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  A bilateral hearing loss disability is not shown to have 
incurred in or been aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, 3.304 (2001).

4.  The veteran has post-traumatic stress disorder resulting 
from his active military service during World War II.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1153 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001).

5.  Residuals of a concussion are not shown to have incurred 
in or been aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.304 (2001).

6.  The criteria for an increased disability rating for a 
shrapnel wound of the left arm, with incomplete fracture of 
the radius, presently rated as 10 percent disabling are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.56(d), 4.73, Codes 5306, 5205, 5206, 5207, 5212 (2001).

7.  The criteria for a compensable disability rating for 
shrapnel wound scarring of the left elbow are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claims for service 
connection and an increased rating.  38 U.S.C.A. §§ 5100-5107 
(West Supp. 2001); 66 Fed Reg.  45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended as 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  See also, McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA examinations have been 
associated with the claims folder.  In August 1997, the Board 
remanded the case to the RO to obtain the complete VA 
treatment records from the Northport VA Medical Center 
(VAMC).  These treatment records have been obtained and 
associated with the claims folder.  The veteran has not 
alleged that any other VA treatment records exist that have 
not been associated with the claims folder.  As VA has 
secured all medical records that the veteran has identified 
pertinent to these claims, VA's duty to assist the claimant 
in this regard is clearly satisfied.  See 38 U.S.C. § 5103A.  

VA has examined the veteran in conjunction with these claims.   
Accordingly, that aspect of the "duty to assist" is also 
satisfied.  The veteran has been advised of the evidence that 
would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as a statement of the case and supplemental statements 
of a case that have been issued during the appellate process.  
See 38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)).  The 
veteran has not alleged that any records of probative value 
that may be obtained and which have not already been 
associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Claim to Reopen a Previously Disallowed Claim for Service 
Connection

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C. §§  5103A(f), 5108; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claims filed on or after August 28, 2001 and are, 
accordingly, not applicable in the present case.  

Service connection may be established for a current 
disability that is incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303(a), 3.304 (2001).  In addition, 
service connection may be established for a current 
disability that is shown to be proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2001).  

Service connection for a hearing loss disability was denied 
by means of an unappealed rating action dated in June 1987.  
The evidence of record at the time of this decision included 
service medical records, as well as postservice VA treatment 
records and the report of an April 1952 VA examination.  As 
the evidence failed to show a diagnosis of a hearing loss 
disability, service connection was denied.  While the veteran 
filed a notice of disagreement in July 1987 and the RO 
supplied him with a September 1987 Statement of the Case, the 
evidence does not show that an appeal was perfected within 
one year after notification of the RO's decision.  Therefore, 
this 1987 rating decision is final.  38 C.F.R. §§  3.104; 
20.302 (2001).

In the present case, in order to produce evidence which bears 
directly and substantially upon his claim such that it must 
be considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a current bilateral hearing loss disability resulted 
from an inservice disease or injury or is otherwise due to 
his active service.  

The pertinent evidence received after the June 1987 rating 
decision includes, among other things, VA medical evidence 
showing a present bilateral hearing loss disability and a VA 
medical opinion addressing the relationship between this 
present disability and the veteran's active military service.  
Prior to this evidence, the claims folder did not contain any 
competent medical opinion regarding the etiology of the 
veteran's present hearing loss disability.  The Board finds 
that this newly submitted evidence contains information that 
is not cumulative of evidence previously considered by the RO 
and that bears directly and substantially upon the specific 
matter under consideration.  Additionally, this new evidence 
is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim.  
Accordingly, the Board finds that the evidence received 
subsequent to the RO's June 1987 decision serves to reopen 
his claim for service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001). 

Having reopened the veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability, it is now 
incumbent upon VA to consider his claims on the merits.  The 
issue of entitlement to service connection for a bilateral 
hearing loss disability is addressed below. 

II.  Claims for Service Connection

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.305 (2001).  Service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Additionally, service connection may be established 
on a secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2001).

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001).  

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) (2001).  If 
the veteran is found to have engaged in combat with the 
enemy, then (and only then), his testimony regarding alleged 
stressors must be accepted as conclusive and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstance, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A claimant's 
assertions that he or she engaged in combat with the enemy 
are not sufficient, by themselves, to establish this fact.  
The record must first contain recognized military citations 
or other supportive evidence to establish that he engaged in 
combat with the enemy.

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A.  Bilateral Hearing Loss Disability

The veteran contends that he developed a bilateral hearing 
loss disability due to exposure to noise during active duty.  
In particular, he attributes his present disability to 
continuous bombardment during combat in World War II.

At a June 1996 hearing before a RO hearing officer the 
veteran testified that he had been using hearing aids since 
he was in his 20s.  He indicated that he got these hearing 
aids from a private physician who significantly older than he 
was at the time and that records from this physician were 
likely unobtainable.  He indicated that he initially received 
VA treatment for hearing loss when he was in his 60s. 

VA outpatient treatment records dating from the 1975 to March 
2001 indicate that the veteran received treatment for hearing 
loss.  Additionally, VA audiological examinations in 
September 1995, July 1996, and August 1998, indicate that he 
has a present bilateral hearing loss disability.  The Board 
notes that, while the veteran has reported that he has 
experienced hearing loss dating to active service to various 
health care providers, an unenhanced report of a medical 
history, transcribed by a medical examiner, does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  No health care provider has 
linked his current hearing loss disability to his active 
military service.   On the contrary, in a November 1998 
addendum to the August 1998 examination report, a VA 
physician opined that the veteran's present hearing loss was 
probably not secondary to noise exposure during service.  The 
examiner based his conclusions on a review of the veteran's 
claims folder to include service medical records indicating 
that the veteran's hearing was within normal limits in both 
ears at separation from active duty. 

The Board notes the veteran's contentions that his present 
disability was initially manifested during or shortly after 
active service.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
of to link his present disability to his active military 
service.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
bilateral hearing loss disability to be or no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since, as set forth above, service connection cannot be 
granted for a disease or disability that is not shown to have 
been incurred in or aggravated by active service, the Board 
must find that the preponderance of the evidence is against 
the veteran's claim for service connection for a bilateral 
hearing loss disability.  Accordingly, his claim for service 
connection is denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.305.

The Board must point out that the veteran is free to submit 
new and material evidence, and so attempt to reopen his claim 
for service connection, at any time.

B.  PTSD

The evidence shows that the veteran presently has a diagnosis 
of PTSD.  In particular, VA outpatient treatment records 
dated in March and April 2000 show that the veteran has 
diagnoses of PTSD and depression.  

A review of the pertinent evidence of record shows that the 
veteran received the Purple Heart after sustaining shrapnel 
wound injuries to his left elbow and left thigh during active 
service in World War II.  He contends, in essence, that he 
presently has PTSD resulting from his combat in World War II.  
In light of the absence of evidence to the contrary, the 
Board finds that the veteran's award of the Purple Heart is 
conclusive evidence that his claimed inservice combat 
stressors occurred.  See 38 C.F.R. § 3.304(f) (2001).

Accordingly, the Board concludes that the objective evidence 
of record indicates that the veteran has PTSD that is 
attributable to his service during World War II. Accordingly, 
a grant of service connection for PTSD is in order.

C.  Residuals of a Concussion

The veteran contends that he sustained a concussion during 
active duty and developed residuals of this alleged 
concussion.  At his June 1996 RO hearing, he stated that he 
was knocked unconscious during the explosion in which he 
sustained shrapnel wounds.  However, there is no competent 
medical evidence showing that the veteran sustained a 
concussion during service.  Under pertinent VA regulations 
"competent medical evidence" means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(a)(1)).  Service 
medical records are silent for any complaints, treatment, or 
diagnosis of a concussion during active service. 
Similarly, post service medical treatment records are silent 
for any complaints, treatment, or diagnosis of residuals of a 
concussion.  Likewise, VA examinations in September 1995 and 
July 1996 do not show that the veteran presently has 
residuals of a concussion.

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion indicating that he 
sustained a concussion during service.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the inservice incurrence of a concussion to be of 
no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since, as set forth above, service connection cannot be 
granted for a disease or disability that is not shown to have 
been incurred in or aggravated by active service, the Board 
must find that the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of a 
concussion.  Accordingly, his claim for service connection is 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.305.

The Board must point out that the veteran is free to submit 
new and material evidence, and so attempt to reopen his claim 
for service connection, at any time.


III.  Claim for an Increased Rating

Service connection for healed scars of the left elbow and 
left thigh was established by means of a June 1946 rating 
action as service medical records indicate that the veteran 
had sustained shrapnel wounds during active service in World 
War II.  A 10 percent disability rating was assigned 
effective September 19, 1945, the day after the veteran 
separated from active duty.  By means of a February 1996 
rating action, the RO denied an increased disability rating 
for the veteran's shrapnel wounds of the left elbow.  The 
veteran appeals this rating action and claims that his 
shrapnel wounds of the left elbow are more severe than 
currently evaluated warranting an increased disability 
rating.
 
In June 1998, the RO issued a Supplemental Statement of the 
Case which determined that separate disability evaluations 
for the veteran's left elbow and left thigh disabilities were 
proper.  A 10 percent disability evaluation was assigned for 
the veteran's shrapnel wound of the left arm with incomplete 
fracture of the radius and a separate 10 percent disability 
evaluation was assigned for a shrapnel wound of the left 
thigh.  The effective date of these amended ratings was 
August 13, 1995, the date of claim on appeal.  A separate 
noncompensable disability evaluation was also assigned for 
the veteran's residual left elbow and left thigh scars.  See 
Esteban v. Brown, 6 Vet.App. 259 (1994).  

While the issue of an increased rating for a wound of the 
left thigh was addressed in a May 2001 Supplemental Statement 
of the case.  The evidence does not show that the veteran 
perfected a timely appeal of this decision.  Accordingly, 
this determination is final.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating muscle disabilities, the applicable regulation 
provides that various factors are to be considered.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2001).

Objective findings of moderate disability of muscles are 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2)(iii) (2001).

Objective findings of a moderately severe disability of 
muscles are entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3)(iii) (2001).

Objective findings of a severe disability of muscles are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. The 
following are also signs of severe muscle disability, if 
present: x-ray evidence of minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4)(iii) (2001).

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997. 62 Fed. Reg. 30235-
30240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). In this case, the changes 
do not significantly affect the veteran's case and 
essentially leave the application of the provisions of the 
applicable diagnostic codes unchanged.  Accordingly, the 
Board finds that the veteran will not be prejudiced by the 
Board's election in this decision to consider his claim 
solely based on the new criteria.  See Karnas, supra;  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Where an increase in the level of a service connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).

A.  Shrapnel Wound of the Left Arm

The veteran contends that his residuals of a shell fragment 
wound of the left arm with incomplete fracture of the radius, 
rated as 10 percent disabling, are more severe than presently 
rated.  After a review of the evidence, the Board finds that 
his contentions are not supported by the evidence.  
Accordingly, his claim fails.  

Records show that the veteran is right-handed.  Therefore, 
ratings for the left arm and elbow must account for the fact 
that it is his nondominant (minor) extremity that is 
impaired.

The veteran's current shrapnel wound of the left arm with 
incomplete fracture of the radius is presently rated as 
injury to Muscle Group VI under Diagnostic Code 5306.  The 
function of Muscle Group VI is the extension of the elbow 
(long head of triceps is stabilizer of shoulder joint).  This 
group includes the extensor muscles of the elbow (triceps and 
anconeus).  See 38 C.F.R. § 4.73, Diagnostic Code 5306 
(2001).  The veteran is currently assigned a rating of 10 
percent under Diagnostic Code 5306.  

In rating muscle injuries due to shrapnel wounds, 
consideration must be given to the multiple regulations 
provided in 38 C.F.R. Part 4.  In particular, Diagnostic Code 
5306 provides that a 20 percent rating is warranted for 
moderately severe Muscle Group VI injury involving a 
nondominant extremity.  A 10 percent rating is warranted for 
moderate Muscle Group VI injury involving a nondominant 
extremity. 

In evaluating muscle injury consideration must be given to 
the extent of the original injury; in this case, the veteran 
sustained a shell fragment wound to his left arm.  X-ray 
evidence at the time showed an incomplete fracture through 
the radius below the head with a large piece of shrapnel 
lying posterior to the shaft of the radius 5 cm distal to the 
head.  Service medical records show no nerve or artery 
involvement.  

Subjectively, the veteran complains of constant left arm pain 
and weakness.  At his June 1996 RO hearing, the veteran 
complained of pain in his left elbow.  The evidence does not 
show complaints of limitation of motion, fatigability or 
incoordination.  Similarly, he does not have specific 
shoulder, elbow or wrist joint complaints.  

In connection with this claim for an increased rating, the 
veteran has been afforded several VA examinations.  A 
September 1995 examination report indicates that examination 
of his upper extremities revealed no gross abnormalities.  
The examiner noted that range of motion at the elbow compared 
to each side revealed no restrictive range of motion and 
rotation of the veteran's forearms was within normal limits, 
bilaterally.  A dime-sized scar was noted over and slightly 
behind the lateral epicondyle.  Crepitus was not elicited on 
passive motion of the elbow.  Minimal degenerative arthritis 
of the left elbow with a geographic, benign appearing lesion 
in the area of the radial tuberosity was noted which, the 
examiner noted, could be attributed to a post-traumatic 
incident.  Pertinent diagnosis was status post shrapnel 
injury, left elbow.

A July 1996 VA examination report indicates that the veteran 
had full range of motion in his left elbow.  Pain was noted 
with full supination.  There was no objective evidence of 
swelling, warmth, tenderness, or crepitus of the left elbow. 

A March 2001 the veteran was afforded a VA muscles 
examination.  The examination report indicates that the 
veteran has a small round wound proximal to the capitellum of 
the distal humerus which is on the lateral side.  There was 
range of motion of the elbows between 0 and 120 degrees 
bilaterally with full pronation and supination.  The examiner 
noted that there were no vascular deficiencies and 
neurological examination was within normal limits.  The 
examiner also noted that x-ray evidence showed no 
abnormalities.  Diagnosis was healed soft tissue wound from 
shrapnel in the region of the left elbow.  

As set forth above, the objective medical evidence does not 
reveal a loss of muscle and surrounding tissue with reduced 
muscle strength.  Additionally, the most recent VA examiners 
found no evidence of any nerve or vascular involvement.  
While post-traumatic degenerative arthritis has been noted in 
prior examination, x-ray evidence dated in March 2001 
indicated no abnormalities.  Similarly, there is no objective 
evidence of loss of deep fascia, muscle substance or normal 
firm resistance of muscles.  Since his initial treatment in 
service, the evidence does not show that the veteran has been 
hospitalized for prolonged treatment for his service 
connected shrapnel wounds of the left elbow.  The evidence 
likewise does not show that the veteran has experienced any 
associated infection from the injury in service.  The Board 
has review the veteran's post service VA outpatient treatment 
records to include records dated from October 1995 to March 
2001 from the Northport VA Medical Center.  However, these 
post service treatment records does not show complaint or 
treatment for his service connected left arm disability.  
Thus, the Board does not conclude that the overall disability 
picture for residuals of shrapnel wound to the left elbow 
with incomplete fracture of the radius more closely resembles 
the criteria for a moderately severe disability required for 
a 20 percent evaluation.  38 C.F.R. § 4.7.  Accordingly, an 
increased rating under Diagnostic Code 5306 is not warranted.  

The veteran's present disability may also be rated under the 
relevant diagnostic criteria for disabilities of the elbow 
and forearm under Diagnostic Codes 5205 to 5213 of the 
Schedule.  38 C.F.R. § 4.71a (2001).  Under Diagnostic Code 
5205, ankylosis of the nondominant elbow at a favorable angle 
between 90 degrees and 70 degrees warrants a 30 percent 
disability rating.  However, the evidence does not show, nor 
does the veteran contend, that ankylosis of the left elbow is 
presently manifested.  Accordingly, an increased rating under 
these criteria is not warranted.  

The veteran's left arm disability may also be rated under the 
pertinent diagnostic criteria for limitation of motion for 
the elbow under Diagnostic Codes 5206, 5207 (2001).  
Limitation of flexion of the minor forearm to 90 degrees is 
assigned a 20 percent evaluation.  When flexion of the minor 
(nondominant) forearm is limited to 100 degrees, a 10 percent 
evaluation is assigned.  Under Diagnostic Code 5207, if 
limitation of extension of the minor forearm is to 75 
degrees, a 20 percent evaluation is assigned.  When extension 
of the minor forearm is limited to 45 or 60 degrees, a 10 
percent evaluation is assigned.  However, the evidence does 
not show that the veteran presently has limitation of motion 
of his left elbow as contemplated by an increased rating.  On 
the contrary, during his March 2001 VA examination, the 
veteran was noted to have range of motion from 0 to 120 
degrees in his left elbow.  As the evidence does not show 
limitation of flexion to 90 degrees or limitation of 
extension to 75 degrees, an increased rating based on 
limitation of motion is not warranted.  

Impairment of the elbow manifested by joint fracture, with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of head of radius warrants a 20 percent 
disability rating under Diagnostic Code 5209.  While the 
veteran has a history of fracture of the radius, the evidence 
does not show a joint fracture with marked deformities as 
contemplated by an increased rating under these criteria.  On 
the contrary, the March 2001 VA examination report indicates 
that there were no abnormalities of the left elbow noted by 
x-ray.  Accordingly, an increased rating based on these 
diagnostic criteria is not warranted. 

The veteran could also be rated under Diagnostic Code 5212 
for impairment of the radius.  That code provides that a 10 
percent rating is warranted for malunion of the radius, with 
bad alignment.  A 20 percent rating is warranted for nonunion 
in the upper half.  However, the evidence does not show 
nonunion of the radius.  Accordingly, an increased rating 
based on these diagnostic criteria is not warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(2001); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  The 
recent VA examination reports show that the veteran's present 
left arm and elbow disability does not result in objective 
findings of functional loss or limitation.  Based on the 
evidence, the Board must find that any functional impairment 
resulting from the veteran's residuals of a shrapnel wound of 
the left arm are sufficiently compensated by the 10 percent 
rating currently in effect.
 
In brief, the preponderance of the evidence is against a 
disability rating greater than 10 percent for residuals of a 
shrapnel wound of the left arm with incomplete fracture of 
the radius as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56(d), 4.73, Codes 5306, 
5205, 5206, 5207, 5212 (2001).

B.  Left Elbow Scarring

As noted previously, the veteran has established service 
connection for scarring of the left elbow rated as 
noncompensable.  He has contended that his shrapnel wound 
residuals, to include scarring, are more severe than 
presently evaluated.  After a review of the evidence, the 
Board finds that his contentions are not supported by the 
evidence and his claim fails.

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring can be rated, for VA 
benefits purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars which are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
which are noted to be tender and painful on objective 
demonstration.  Diagnostic Code 7805 allows scaring to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118 (2001).

A July 1996 VA scars examination report shows that the 
veteran had a scar on the left elbow just anterior to the 
olecranon.  The scar was 1.5 x 2.0 cm and was described by 
the examiner as pale, smooth, and roughly circular.  There 
was also a 1.5 in scar below the elbow under the olecranon 
where a shell fragment was removed.  The examiner noted that 
the scar was very hard to see and both the examiner and the 
veteran had difficulty finding it.  The examiner noted that 
the scars were slightly depressed.  There was no 
inflammation, swelling, vascular abnormality or ulceration.  
Similarly, the examination report indicates that the scars 
were not tender and painful on objective demonstration.  
Similarly, the March 2001 VA muscle examination report shows 
that the veteran has a healed soft tissue wound in the region 
of his left elbow.  

As set forth above, the evidence does not show that the 
veteran has poorly nourished, ulcerating, tender, or painful 
scarring as a result of his inservice shrapnel wound of the 
left arm.  Similarly, while scarring may be rated based on 
limitation of function of the body part affected, the 
evidence does not show that his residual scarring results in 
limitation of function of the veteran's arm.  Moreover, even 
if such limitation of function is objective shown, the Board 
notes that the veteran's limitation of function resulted from 
his shrapnel wound is presently rated under Diagnostic Code 
5306.  To rate the veteran under both Diagnostic Code 5306 
and 7805 would amount to pyramiding which is to be avoided.  
See 38 C.F.R. § 4.14 (2001).  In brief, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for shrapnel wound scarring of the left arm, as the 
diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001).


ORDER

New and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a hearing loss disability, and the claim is 
hereby reopened.  

Service connection for a bilateral hearing loss disability is 
denied. 

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for residuals of a concussion is denied. 

An increased rating for a shrapnel wound of the left arm, 
with incomplete fracture of the radius, currently evaluated 
as 10 percent disabling, is denied.


A compensable evaluation for a shrapnel wound scar of the 
left elbow is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 


